ELLISON, J.
This action is for personal services and was begun before a justice of the peace and was taken to the circuit court on appeal where plaintiff had judgment for forty dollars.
The best we can gather from a meager and imperfect record is that plaintiff bases her right to the judgment in her favor on the ground that she did work for defendant as a stenographer which was accepted by defendant and for which she has never been paid. The defense does not deny the performance of the work but contends that it was to be done gratuitously and that her father agreed that it should be.
The record brought here by defendant leaves much to conjecture and the plaintiff has not filed anything to help the matter. We do not find anything in the record which would justify us in overturning the judgment. There was evidence from which the jury could well base the verdict. The demurrer to the testimony allowed the court and jury not only to consider the. direct evidence in plaintiff’s behalf, but permitted every reasonable inference to be drawn therefrom. When so-considered, the verdict should be supported, notwithstanding defendant’s contention that plaintiff was an infant and that her father agreed that her work should not be charged for.
We think the court’s action on the instructions was correct and that the case was properly submitted. Judgment affirmed.
All concur.